Citation Nr: 1515339	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-29 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for lumbar disc disease with spondylosis.


REPRESENTATION

Appellant (the Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1978 to October 1982, as well as service in the United States Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a March 2014 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded to obtain records.  The Veteran testified at his March 2014 videoconference hearing that he was on Social Security disability, and that his disability status was determined after an evaluation of his back.  He specifically requested that the Board obtain those records on his behalf.   As the records are relevant to his claim, VA is under an obligation to obtain them.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Further, the Veteran indicated at his hearing that he had additional spine treatment records that were not associated with the claims file, and that there were outstanding relevant employment records from "Providence."  All private records should be obtained on remand, as well as any ongoing spine-related VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.  Once obtained, all documents must be associated with the claims file.  If these records are unobtainable, the AOJ should associate the negative reply with the claims file.

2.  Request that the Veteran submit any records relevant to his claim that are in his possession.

3.  Obtain and associate with the claims file any other pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.  

If the Veteran identifies private treatment records, or employment records, request that he provide the appropriate completed release form authorizing VA to request copies of any relevant records from any private medical providers who have treated him for the claimed condition, and/or any employers.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file.  

4.  The AOJ must notify the Veteran and his representative of any unsuccessful efforts to obtain any of the records indicated in this remand, in order to allow him the opportunity to obtain and submit those records for VA review.  

5.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

